DETAILED ACTION
This Office Action is in response to Application filed December 24, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “a” should be inserted between “into” and “reservoir” on line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention lacks patentable utility, because (a) claim 1 recites a computer implemented method, but unless the computer implemented method recited in claim 1 affects any change in the real world, the computer implemented method would simply remain a computational simulation that does not reflect any reality, and (b) therefore, the claimed invention of claim 1 is directed to yielding a certain but unspecified “substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore” recited on lines 6-7, which cannot improve production of an oil well without humans taking actions based on the computer implemented method, which Applicants do not claim.  Claims 2-10 depend on claim 1, and therefore, claims 2-10 also fail to comply with the 35 USC 101 requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear how the claimed method can be “for improving production of an oil well” as recited in the preamble, because (a) the claim body of claim 1 does not recite any way to improve production of an oil well, but rather simply recites a computer simulation steps whose effects, benefits or advantages are not clear, (b) therefore, it is not clear whether there should be any additional steps to improve production of an oil well as recited in the preamble, and (c) in other words, a computer implemented method per se would not improve production of an oil well unless it controls, repositions and/or refurbishes an equipment such as an oil rig, an inflow control device or an inflow control valve to extract more oil in comparison to an unspecified production level of an oil field, and the limitations recited on lines 3-7 related to the computer implemented method are not exactly associated with the computer implemented method controlling, repositioning and/or refurbishing an equipment such as an oil rig, an inflow control device or an inflow control valve to extract more oil, but rather are directed to a computer modeling or simulation.
(2) Also regarding claim 1, it is not clear what the reference level for the limitation “improving production of an oil well” recited on lines 1-2 would be, because without the specific reference level, it would not be clear whether production of an oil well would be improved or not by the computer implemented method.
(3) Further regarding claim 1, it is not clear whether the limitation “for improving production of an oil well” recited on lines 1-2 implies improving production of oil, natural gas or oil and natural gas when the oil well contains natural gas as well as oil.
(4) Still further regarding claim 1, it is not clear whether “an oil well” recited on lines 1-2 is a real oil well or a computer simulated oil well.
(5) Still further regarding claim 1, it is not clear what the step of “generating a model of a wellbore in a wellbore simulator” recited on line 3 refers to, because (a) it is not clear how the “model of a wellbore” is generated, (b) it is not clear whether the “model of a wellbore” represents layers that constitute the wellbore, i.e. the “model of a wellbore” is represented by the physical dimensions of the thicknesses, sizes, etc., or it is not clear whether the “model of a wellbore” also includes other physical and chemical parameters such as where oil, water and gas are disposed, and how much oil, water and gas are deposited as well as the physical dimensions of the thicknesses, sizes, etc.
(6) Still further regarding claim 1, it is not clear how “a model of a wellbore" is generated "in a wellbore simulator" as recited on line 3, because a wellbore simulator cannot generate a model of a wellbore without an input including parameters and dimensions of the wellbore by a sensor or a human, but Applicants do not specifically claim how the input is introduced into model of the wellbore.
(7) Regarding claims 1 and 10, it is not clear whether “a model of a wellbore in a wellbore simulator” recited on line 3 of claim 1 is “a numerical model” recited in claim 10, or “a model of a wellbore in a wellbore simulator” is different from “a numerical model” recited in claim 10.
(8) Further regarding claims 1 and 10, if “a model of a wellbore in a wellbore simulator” is “a numerical model” recited in claim 10, it is not clear how the “numerical model” is generated, and what kinds of numbers are included in the “model of a wellbore in a wellbore simulator”.
(9) Still further regarding claim 1, it is not clear what the “parameters of inflow control devices (ICD)” recited on lines 4-5 that should be determined “optimal”, because (a) Applicants do not specifically claim any “parameters of inflow control devices (ICD)”, (b) it is not clear whether the “parameters of inflow control devices (ICD)” can be any parameters such as a height of the ICDs, a width of the ICDs, a number of the ICDs, a manufacture of the ICDs, an efficiency of the ICDs, operating parameters of the ICDs, locations and/or alignments of the ICDs, and (d) unless all of the parameters of inflow control devices (ICD) that are determined optimal “yields a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore” as recited on lines 5-7, claim 1 would be indefinite since one of ordinary skill in the art would not know whether the presumed “parameters of inflow control devices (ICD)” are correct ones, or whether other parameters of inflow control devices (ICD) should be used.
(10) Still further regarding claim 1, it is not clear whether the limitation “optimal parameters of inflow control devices (ICD)” recited on lines 4-5 refers to a plurality of optimal parameters of each of inflow control devices, or an optimal parameter of each of inflow control devices, depending on which interpretation it is, the claimed system would be materially distinct.
(11) Still further regarding claim 1, it is not clear what the “optimal parameters” of the inflow control devices can be, and how they are determined; furthermore, it is not clear whether there is a single identical parameter of the inflow control devices that can be optimized, because when there are a plurality of parameters of the inflow control devices, it is not clear whether all of the plurality of parameters of the inflow control devices should be optimized to obtain the claimed optimal parameters of the inflow control devices, or only one of the plurality of parameters of the inflow control devices can be optimized to obtain the claimed optimal parameters.
(12) Still further regarding claim 1, it is not clear what “a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore” recited on lines 6-7 refers to, because (a) it is not clear whether Applicants claim that “at least one of water and gas along the horizontal portion of the wellbore” approaches something substantially uniformly, (b) if so, it is not clear where they approach, and if not, it is not clear what an “approach” is, and what “a substantially uniform approach” refers to, and (c) in other words, it is not clear whether Applicants claim that at least one of water and gas along the horizontal portion of the wellbore approaches something unspecified in a substantially uniformly amount, at a substantially uniform time, in a substantially uniform way and condition, etc., and it is not clear where the at least one of water and gas approach and from where.
(13) Still further regarding claim 1, it is not clear, when the “at least one of water and gas” recited on lines 6-7 refers to either water or gas, what the “substantially uniform approach” of water or gas along the horizontal portion of the wellbore implies, because for example, water should approach uniformly to an unspecified object, and gas should also approach uniformly to the unspecified object.
(14) Still further regarding claim 1, it is not clear what “gas” recited on line 7 should be, and whether it can be any gas such as hydrogen gas, oxygen gas, nitrogen gas, carbon dioxide gas, methane gas, etc.
Claims 2-10 depend on claim 1, and therefore, claims 2-10 are also indefinite.
(15) Regarding claim 2, it is not clear what “time-dependent simulation” recited on line 2 refers to, and how a simulation can be time-dependent.
(16) Regarding claim 3, it is not clear whether Applicants claim that there are a plurality of “instructions” for initializing a fixed pressure value at a toe end of the wellbore such that a single instruction for initializing a fixed pressure value at a toe end of the wellbore does not read on the claimed invention.
(17) Also regarding claim 3, it is not clear how a single algorithm can also include “instructions for initializing a fixed pressure value at a toe end of the wellbore” in addition to the instructions that determine optimal parameters of inflow control devices as recited on lines 4-5 of claim 1.
(18) Further regarding claim 3, it is not clear what the “fixed pressure value at a toe end of the wellbore” refers to, because (a) it is not clear whether the fixed pressure value at the toe end of the wellbore refers to an actual, fixed pressure value at the toe end of the wellbore, and (b) if so, it is not clear why the fixed pressure value at the toe end of the wellbore should be initialized since the actual, fixed pressure value at the toe end of the wellbore is an actual value that cannot be arbitrarily altered and then reinitialized.
(19) Still further regarding claim 3, it is not clear how “a fixed pressure value” can be initialized, because (a) an initialization process implicitly suggests that the fixed pressure value should have been already altered, or can be altered, and (b) in this case, the “fixed pressure value” may not exactly be a fixed pressure value.
(20) Still further regarding claim 3, it is not clear who determines the “fixed pressure value”, and whether and when the fixed pressure value is fixed or remains constant.
(21) Regarding claim 4, it is not clear how a single algorithm can also include “instructions for executing a loop of instructions until a flow distribution converges” in addition to the instructions that determine optimal parameters of inflow control devices as recited on lines 4-5 of claim 1.
(22) Also regarding claim 4, it is not clear whether there should be a plurality of “instructions for executing a loop of instructions until a flow distribution sufficiently converges”, and a single instruction for executing a loop of instructions until a flow distribution sufficiently converges does not read on the claimed invention.
(23) Further regarding claim 4, it is not clear whether the “flow” recited on line 2 refers to an actual flow of, for example, oil, natural gas, water, a mixture of oil and natural gas, a mixture of oil and water, a mixture of natural gas and water, or a mixture of oil, natural gas and water, or a simulated flow of, for example, oil, natural gas, water, a mixture of oil and natural gas, a mixture of oil and water, a mixture of natural gas and water, or a mixture of oil, natural gas and water. (a) If itis the former, it is not clear how the flow distribution is measured and is input into the claimed algorithm. (b) If it is the latter, it is not clear why the initial flow distribution in the computer simulation was not sufficiently convergent such that the algorithm should execute the loop of instructions to sufficiently converge the flow distribution.
(24) Still further regarding claim 4, it is not clear what “a flow distribution” recited on line 2 refers to, because to claim a “distribution”, Applicants should first claim what kind of a distribution it is; in other words, it is not clear whether the “flow distribution” refers to a vertical distribution, a lateral distribution, a local distribution or total distribution of oil, natural gas or water.
(25) Still further regarding claim 4, it is not clear how the even distribution recited on line 3 can be scrambled such that the loop of instructions should be executed to sufficiently converge the flow distribution.
(26) Regarding claim 5, it is not clear how a single algorithm can also include “instructions for determining a point along the horizontal portion of the wellbore that has a maximum approach time” in addition to the instructions that determine optimal parameters of inflow control devices as recited on lines 4-5 of claim 1.
(27) Also regarding claim 5, it is not clear whether there should be a plurality of “instructions for determining a point along the horizontal portion of the wellbore that has a maximum approach time”, and a single instruction for determining a point along the horizontal portion of the wellbore that has a maximum approach time does not read on the claimed invention.
(28) Further regarding claim 5, it is not clear what the “maximum approach time” refers to, and what approaches the claimed point along the horizontal portion of the wellbore from where; in other words, it is not clear whether Applicants claim oil, water or natural gas approaches the claimed point along the horizontal portion of the wellbore from a subterranean layer or a shale rock.
(29) Regarding claim 6, it is not clear how a single algorithm can also include “instructions for determining a pressure distribution along the horizontal portion of the wellbore that yields a uniform approach time” in addition to the instructions that determine optimal parameters of inflow control devices as recited on lines 4-5 of claim 1.
(30) Also regarding claim 6, it is not clear whether there should be a plurality of “instructions for determining a pressure distribution along the horizontal portion of the wellbore that yields a uniform approach time”, and a single instruction for determining a pressure distribution along the horizontal portion of the wellbore that yields a uniform approach time does not read on the claimed invention.
(31) Further regarding claim 6, it is not clear how there is “a pressure distribution along the horizontal portion of the wellbore”, and what causes the “pressure distribution along the horizontal portion of the wellbore”.
(32) Still further regarding claim 6, it is not clear what the “uniform approach time” refers to, and what approaches where and from which origin; in other words, it is not clear whether Applicants claim oil, water or natural gas approaches an unspecified location from a subterranean layer or a shale rock uniformly in approach time.
(33) Regarding claims 7-9, it is not clear what claims 7-9 each refers to, because the determined optimal parameters should be merely some numerical values, and thus cannot vary “a diameter of holes of the inflow control devices (along the horizontal portion of the wellbore)” and “a distance between the inflow control devices along the horizontal portion of the wellbore”.
(34) Regarding claim 10, it is not clear what the limitation “the algorithm is applied to a numerical model” refers to, because it is not clear what “a numerical model” refers to, and how the algorithm can be applied to the numerical model, which should contain only numbers.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Garcia et al. (US 2012/0278053)
Regarding claim 1, Garcia et al. disclose a computer implemented method for improving production of an oil well (Fig. 2), which is indefinite as discussed above, the method comprising: generating a model of a wellbore (210, 212, 214 and 216) in a wellbore simulator (204), and executing an algorithm that determines optimal parameters of inflow control devices (ICD) along a horizontal portion of the wellbore (222 and 224), wherein the determined optimal parameters of the inflow control devices inherently yields a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore, which is indefinite as discussed above.
If Applicants can prove or show that it is not inherent that the determined optimal parameters of the inflow control devices yields a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore, it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the determined optimal parameters of the inflow control devices can yield a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore, because (a) Applicants do not specifically disclose and/or claim what “a substantially uniform approach’ refers to, and (b) therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention that the determined optimal parameters of the inflow control devices can yield a substantially uniform approach of at least one of water and gas along the horizontal portion of the wellbore under certain circumstances since Garcia et al. disclose all the other structural and functional limitations.
Regarding claims 2-10, Garcia et al. further comprise exporting the model into reservoir simulator (204) for time-dependent simulation, which is indefinite and is also directed to an intended use (claim 2), wherein the algorithm includes instructions for initializing a fixed pressure value at a toe end of the wellbore, which is indefinite and is also directed to an intended use of the algorithm (claim 3), the algorithm includes instructions for executing a loop of instructions until a flow distribution sufficiently converges, wherein the loop initially begins with an even ICD distribution along the horizontal portion of the wellbore and uses the ICD distribution results from a prior loop for a subsequent loop (“Can iterate” in 224 in Fig. 2), which is indefinite and is also directed to an intended use (claim 4), the algorithm includes instructions for determining a point along the horizontal portion of the wellbore that has a maximum approach time, which is indefinite and is also directed to an intended use (claim 5), the algorithm includes instructions for determining a pressure distribution along the horizontal portion of the wellbore that yields a uniform approach time, which is indefinite and is also directed to an intended use (claim 6), the determined optimal parameters of the inflow control devices varies a diameter of holes of the inflow control devices along the horizontal portion of the wellbore, which is indefinite (claim 7), the determined optimal parameters of the inflow control devices varies a distance between the inflow control devices along the horizontal portion of the wellbore, which is indefinite (claim 8), the determined optimal parameters of the inflow control devices varies a diameter of holes of the inflow control devices and a distance between the inflow control devices along the horizontal portion of the wellbore, which is indefinite (claim 9), and the algorithm is applied to a numerical model, which is inherent since a model in Fig. 2 of Garcia et al. includes numbers, and is also indefinite (claim 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shetty et al. (US 2016/0177674)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 9, 2022